DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 14 with the important feature being “a plurality of protrusions formed on the interior surface, each protrusion extending toward the conduit interior and away from the exterior surface, and having a protrusion radius of curvature that is convex with respect to the conduit interior, and having an apex defining an inner diameter of the extruded aluminum body; and a plurality of depressions formed into the interior surface, each depression being disposed between two adjacent protrusions of the plurality of protrusions and having a depression radius of curvature that is concave with respect to the conduit interior, wherein the plurality of protrusions and plurality of depressions each run substantially continuously from a first end of the cylindrical body to a second end of the cylindrical body and substantially parallel to a length of the conduit between the first end and the second end, wherein each protrusion has substantially the same protrusion radius of curvature and each depression has substantially the same depression radius of curvature, and wherein the depression radius of curvature is 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed November 15, 2021, with respect to claims 1, 9 and 14 have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. The applicant has amended claims 1, 9 and 14 to recite “a plurality of protrusions formed on the interior surface, each protrusion extending toward the conduit interior and away from the exterior surface, and having a protrusion radius of curvature that is convex with respect to the conduit interior, and having an apex defining an inner diameter of the extruded aluminum body…substantially parallel to a length of the conduit between the first end and the second end…wherein a ratio between the outer diameter and the inner diameter is less than or equal to about 8:5." The applicant argues that Mitrovic does not disclose or suggest an extruded aluminum conduit with an outer diameter to inner diameter ratio less than or equal to 8:5, where the inner diameter is defined by the apex of each of a plurality protrusions formed in the interior surface, as required by amended claims 1, 9, and 14. In contrast, Mitrovic describes a heat transfer pipe designed to increase internal heat transfer area by providing internal ribs with free ends "the same distance from a longitudinal axis of symmetry of the pipe, said distance being in a ratio in the range of 1:12 to 1:3 relative to the inside diameter d of the pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847      
/William H. Mayo III/Primary Examiner, Art Unit 2847